t c memo united_states tax_court roger g and lilianne j g maki petitioners v commissioner of internal revenue respondent docket no filed date roger g and lilianne j g maki pro sese keith g medleau for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure the issues for decision are whether dollar_figure of social_security disability benefits received by petitioners during constitutes gross_income and whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in des moines washington on the date the petition was filed in this case hereinafter references to petitioner in the singular are to petitioner roger g maki in petitioner received social_security disability benefits in the amount of dollar_figure on their federal_income_tax return petitioners identified this amount as social_security_benefits with an added notation disability payments see enclosure on line 21a of the return however the amount was not entered as taxable_income on the adjacent line 21b of petitioners' income_tax return petitioners' adjusted_gross_income for without the inclusion of the social_security disability benefits was dollar_figure petitioner contends that his social_security disability benefits are not taxable petitioner's position is based on form 886-a involving an audit of petitioners' tax_year form 886-a was a handwritten statement addressed to petitioners and stated the following the enclosed information indicates that the income is considered taxable social_security_benefits and not disability payments that are non-taxable you will receive a refund for the amount you overpaid if you owe no other taxes the form 886-a was the enclosure referenced on petitioners' federal_income_tax return respondent contends that social_security disability benefits are taxed pursuant to sec_86 and that one-half of the amount received is taxable to petitioner during the year in issue the first issue for decision is whether petitioner's social_security disability payments are taxable pursuant to sec_86 we begin by noting that petitioners have the burden of proving that respondent's determination is in error rule a 290_us_111 before_1984 certain payments made in lieu of wages to an employee who was retired by reason of permanent and total disability were excludable from the employee's gross_income under sec_105 however the social_security act amendments of repealed the limited exclusion of disability payments agreement as to final_determination of tax_liability sec_105 was repealed effective for taxable_year sec_3 after by the social_security act amendments of publaw_98_21 97_stat_85 provided by sec_105 effective with respect to taxable years beginning after therefore since social_security disability benefits have been treated in the same manner as other social_security_benefits see sec_86 these benefits are subject_to tax under the provisions of sec_86 see 875_f2d_228 9th cir 847_f2d_1279 7th cir gibson v commissioner tcmemo_1996_140 bradley v commissioner tcmemo_1991_578 sec_61 provides that gross_income includes all income from whatever source derived unless excludable by a specific provision of the code moreover sec_86 for the year in issue provides that gross_income includes social_security_benefits in the amount equal to the lesser_of one-half of the social_security_benefits received during the year or one-half of the excess over certain base amounts the base_amount for the year in issue for a joint_return is dollar_figure sec_86 under sec_22 an individual who is retired on account of permanent and total disability is allowed a credit equal to percent of the individual's sec_22 amount for the taxable_year based on petitioners' level of income they do not qualify for the sec_22 credit for the year in issue sec_86 defines social_security_benefit a sec_5 amounts received under title of the social_security act which includes social_security disability benefits therefore we hold that one-half of petitioner's social_security disability benefits in the amount of dollar_figure is taxable for the year in issue sec_86 petitioners failed to present any evidence contrary to respondent's position rule a accordingly respondent is sustained on this issue the final issue for decision is whether petitioners are liable for the sec_6662 accuracy-related_penalty sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence respondent determined that petitioners are liable for the accuracy-related_penalty imposed by sec_6662 and that the entire underpayment_of_tax was due to negligence negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs however sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayers' effort to assess their proper tax_liability for the year id petitioners prepared their federal_income_tax return although we found petitioner to be a credible witness the record fails to establish that petitioners acted with reasonable_cause and in good_faith in assessing whether petitioner's social_security disability benefits were taxable social_security disability payments have been subject_to tax since the record shows that respondent has challenged petitioner's failure to include his social_security disability benefits as taxable_income in the past other than their reliance on the form 886-a petitioners offered no proof that they made good_faith efforts to assess their proper tax_liability based on this record we conclude that petitioners are liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
